           Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 1 of 18                   FILED
                                                                                  2020 Mar-19 PM 04:14
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ALABAMA
                            EASTERN DIVISION

CHRISTOPHER SCAIFE, as        )
Guardian of ANDREW E. SCAIFE, )
      Plaintiff,              )
                              )
      v.                      )                CASE NO.: ____________________
                              )
EXPERIAN INFORMATION          )
SOLUTIONS, INC.,              )
TRANSUNION, LLC,              )
EQUIFAX INFORMATION           )
SERVICES, LLC and             )
NATIONAL CREDIT SYSTEMS, )
INC.,                         )
      Defendants.             )

                                    COMPLAINT

      COMES NOW the Plaintiff, Christopher Scaife, as Guardian of Andrew

Scaife (hereafter the “Plaintiff”), by and through the undersigned counsel, and for

his complaint against the Defendants, alleges as follows:

                          PRELIMINARY STATEMENT

      1.       This is an action for actual, statutory and punitive damages, costs and

attorney’s fees brought pursuant to the Federal Fair Credit Reporting Act, 15 U.S.C.

§ 1681, et seq. and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

                          JURISDICTION AND PARTIES

      2.       The jurisdiction of this Court is conferred by 15 U.S.C. § 1681(p), 15

U.S.C. § 1692k(d) and 28 U.S.C. § 1367.


                                      Page 1 of 18
            Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 2 of 18




       3.       The Plaintiff is the legally appointed of his son, Andrew Scaife, and is

a natural person and resident of the State of Alabama. He is a “consumer” as defined

by 15 U.S.C. § 1681a(c) AND 15 U.S.C. § 1692a(3).

       4.       Upon information and belief, Experian Information Solutions, Inc.

(hereinafter “Experian”) is an Ohio corporation with its principal place of business

in Orange, California. According to the Alabama Secretary of State’s website, its

registered agent is CT Corporation System, 2 North Jackson Street, Suite 605,

Montgomery, AL 36104.

       5.       Experian is a “consumer reporting agency,” as defined in 15 U.S.C. §

1681a(f). Upon information and belief, Experian is regularly engaged in the business

of assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third

parties.

       6.       Experian disburses such consumer reports to third parties under

contract for monetary compensation.

       7.       Upon information and belief, TransUnion, LLC. (hereinafter

“TransUnion”) is an Delaware limited liability company with its principal place of

business in Chicago, Illinois. According to the Alabama Secretary of State’s website,

its registered agent is Prentice Hall Corporation System, Inc., 641 South Lawrence

Street, Montgomery, Alabama 36104.



                                       Page 2 of 18
            Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 3 of 18




       8.       TransUnion is a “consumer reporting agency,” as defined in 15 U.S.C.

§ 1681a(f). Upon information and belief, TransUnion is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning

consumers for the purpose of furnishing consumer reports, as defined in 15 U.S.C.

§ 1681a(d), to third parties.

       9.       TransUnion disburses such consumer reports to third parties under

contract for monetary compensation.

       10.      Upon information and belief, Equifax Information Services, LLC

(hereinafter “Equifax”) is a Georgia limited liability company with its principal

place of business in Atlanta, Georgia. According to the Alabama Secretary of State’s

website, its registered agent is Corporation Service Company, Inc., 641 South

Lawrence Street, Montgomery, Alabama 36104.

       11.      Equifax is a “consumer reporting agency,” as defined in 15 U.S.C. §

1681a(f). Upon information and belief, Equifax is regularly engaged in the business

of assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third

parties.

       12.      Equifax disburses such consumer reports to third parties under contract

for monetary compensation.




                                       Page 3 of 18
         Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 4 of 18




      13.    Upon information and belief, National Credit Systems, Inc. (hereinafter

“National Credit”) is a Georgia corporation doing business in the state of Alabama.

According to the Alabama Secretary of State’s website, its registered agent is CT

Corporation System, Inc., 2 North Jackson Street, Suite 605, Montgomery, Alabama

36104.

      14.    National Credit is an entity that, regularly in the course of business,

furnishes information to one or more consumer reporting agencies about its

transactions or experiences with any consumer and therefore constitutes a

“furnisher” under 15 U.S.C. § 1681s-2.

      15.    National Credit is a “debt collector” as that term is defined in 15 U.S.C.

§ 1692a(6) of the FDCPA.

                                      FACTS

      16.    On or about December 27, 2011, Andrew Scaife leased an apartment

from Maple Village Court in Pell City, Alabama. See attached Exhibit A, which is

incorporated by reference herein.

      17.    On or about December 27, 2011, Andrew Scaife paid a $300 security

deposit and prorated rent for the month. See attached Exhibit B, which is

incorporated by reference herein.

      18.    Andrew Scaife is a military veteran who suffers from mental issues.

Because of this, his father, Christopher Scaife, was appointed guardian of Andrew



                                     Page 4 of 18
          Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 5 of 18




Scaife on August 9, 2016. See attached Exhibit C, which is incorporated by reference

herein.

      19.     Andrew Scaife timely made all rental payments until vacated the

apartment in March 2017.

      20.     Andrew Scaife provided Maple Village with a forwarding address at

the time he vacated the apartment.

      21.     Andrew Scaife never received a refund of his security deposit nor was

he provided with an itemized statement explaining why the deposit was withheld, as

required by Alabama Code § 35-9A-201(b) and (c).

      22.     Maple Village failed to pay to Andrew Scaife double his security

deposit as required by Alabama Code § 35-9A-201(f).

      23.     Maple Village never notified Andrew Scaife of any outstanding debt.

      24.     Maple Village never commenced any civil suit to establish and/or

collect any outstanding debt.

      25.     After vacating the apartment in March 2017, Andrew Scaife received

no further communication from Maple Village.

      26.     Instead, on October 12, 2017, National Credit began contacting Andrew

Scaife in an attempt to collect a debt allegedly owed by Mr. Scaife to Maple Village.

      27.     Christopher Scaife, the father and court-appointed guardian of Andrew

Scaife, wrote to National Credit on October 22, 2017 to dispute the alleged debt.



                                     Page 5 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 6 of 18




Christopher Scaife disputed the debt, requested verification of the debt, and

requested that National Credit not report the alleged debt to the credit reporting

agencies (hereinafter “CRAs”), including Experian, TransUnion and Equifax. See

attached Exhibit D, which is incorporated by reference herein.

      28.    National Credit never verified the debt as required under 15 U.S.C. §

1692g(b).

      29.    National Credit reported the debt as “in collection” to the CRAs,

including Experian, Transunion and Equifax.

      30.    On or about November 18, 2017, National Credit sent another

collection letter. The letter stated that National Credit had already begun reporting

the account negatively with all three CRAs. See attached Exhibit E, which is

incorporated by reference herein.

      31.    On January 3, 2018, National Credit sent another collection letter. The

letter again reminded Andrew Scaife that National Credit “has already reported this

account to all three national credit bureaus, which is likely affecting your ability to

obtain credit, rent, or secure favorable interest rates.” See attached Exhibit F, which

is incorporated by reference herein.

      32.    On or about January 8, 2018, Christopher Scaife again wrote to

National Credit on behalf of his son and ward. Plaintiff demanded payment of $1,000

for National Credit’s failure to verify the debt as required by the Fair Debt Collection



                                       Page 6 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 7 of 18




Practices Act. 15 U.S.C. § 1692(g). See attached Exhibit G, which is incorporated

by reference herein.

      33.    On February 1, 2018, National Credit sent another collection letter. See

attached Exhibit H, which is incorporated by reference herein.

      34.    National Credit has continued to send collection letters and has

continued to negatively report the account to all three CRAs.

      35.    National Credit never report that the debt was being disputed.

      36.    On or about October 29, 2019, Andrew Scaife obtained a credit report

from Experian. The National Credit tradeline shows that the alleged debt is in

collection and that it is having a negative effect on Andrew Scaife’s credit. See

attached Exhibit I, which is incorporated by reference herein.

      37.    On or about October 29, 2019, Andrew Scaife also obtained a credit

report from TransUnion. The National Credit tradeline shows that the alleged debt

is in collection and that it is having a negative effect on his credit. See attached

Exhibit J, which is incorporated by reference herein.

      38.    On or about November 1, 2019, Christopher Scaife, as guardian of

Andrew Scaife, wrote to all three CRAs via Certified Mail. These letters, which

included a citation to relevant Alabama law, explained that no debt was owed to

National Credit and noted that Plaintiff had been disputing the alleged debt for years.

The letters identified National Credit as the furnisher, provided the appropriate



                                     Page 7 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 8 of 18




account numbers and requested that the bureaus investigate the falsely reported item.

See attached Exhibit K, which is incorporated by reference herein.

      39.    On or about February 4, 2020, Experian sent its “Dispute Results” to

Andrew Scaife. The letter stated that the information supplied by Plaintiff had been

supplied to National Credit. The results stated that “[t]he information you disputed

has been verified as accurate.” No changes were made to the National Credit entry.

See attached Exhibit L, which is incorporated by reference herein.

      40.    Experian did not evaluate or consider any of Plaintiff’s information,

claims or evidence and did not make any attempt to substantially or reasonably verify

the National Credit representation regarding the account.

      41.    On or about February 6, 2020, TransUnion sent to Plaintiff the results

of its investigation. The letter stated that TransUnion had investigated the

information supplied by Plaintiff. Again, “the disputed information was VERIFIED

AS ACCURATE.” No substantive changes were made to the National Credit Entry.

See attached Exhibit M, which is incorporated by reference herein.

      42.    TransUnion did not evaluate or consider any of Plaintiff’s information,

claims or evidence and did not make any attempt to substantially or reasonably verify

the National Credit representation regarding the account.

      43.    Plaintiff did not receive any response at all from Equifax regarding his

November 2019 dispute letter.



                                     Page 8 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 9 of 18




      44.    Equifax did not evaluate or consider any of Plaintiff’s information,

claims or evidence and did not make any attempt to substantially or reasonably verify

the National Credit representation regarding the account.

      45.    On or about February 28, 2020, Plaintiff obtained another credit report

from TransUnion. Again, the National Credit entry appeared as the only “adverse

account.” See attached Exhibit N, which is incorporated by reference herein.

      46.    On or about March 10, 2020, Experian again sent its “Dispute Results”

to Plaintiff. The letter stated that the information supplied by Plaintiff had been

supplied to National Credit. The results stated that “[t]he information you disputed

has been verified as accurate.” No changes were made to the National Credit entry.

See attached Exhibit O, which is incorporated by reference herein.

      47.    National Credit received Plaintiff disputes from Experian and from

TransUnion, but failed to conduct a lawful investigation of Mr. Scaife’s claims.

      48.    All Defendants failed to properly investigate and/or re-investigate these

disputes. If Defendants had properly investigated, the National Credit entry would

have been deleted from Plaintiff’s credit reports or, at the very least, marked as

disputed.

      49.    Defendants’ failure to report Plaintiff’s credit history accurately has

caused him to be denied credit.




                                     Page 9 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 10 of 18




       50.       As late as February 21, 2020, Plaintiff has been denied credit because

of the false report of “serious delinquency.” See attached Exhibit P, which is

incorporated by reference herein.

                 COUNT I—FCRA CLAIMS AGAINST EXPERIAN

       51.       The Plaintiff realleges and incorporates paragraphs 1 through 50 above

as if fully set out herein.

       52.       Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains concerning

the Plaintiff.

       53.       Experian violated 15 U.S.C. § 1681i on multiple occasions by failing

to delete inaccurate information in the Plaintiff’s credit file after receiving actual

notice of such inaccuracies; by failing to conduct a lawful reinvestigation; by failing

to forward all relevant information to National Credit; by failing to maintain

reasonable procedures with which to filter and verify disputed information in the

Plaintiff’s credit file; and by relying upon verification from a source it has reason to

know is unreliable.

       54.       As a result of this conduct, action and inaction of Experian, the Plaintiff

suffered damage by loss of credit, loss of the ability to purchase and benefit from a




                                         Page 10 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 11 of 18




credit, the mental and emotional pain and anguish and the humiliation and

embarrassment of credit denials.

      55.    Experian’s conduct, action and/or inaction was willful, rendering it

liable for punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative, it was negligent, entitling the Plaintiff to

recover under 15 U.S.C. § 1681o.

      56.    The Plaintiff is entitled to recover costs and attorney’s fees from

Experian in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

and/or § 1681o.

      WHEREFORE, based on the numerous violations noted above, the Plaintiff

demands judgment for compensatory and punitive damages against Experian for his

attorney’s fees and costs; for pre-judgment and post-judgment interest at the legal

rate; and such other relief the Court does deem just, equitable and proper.

            COUNT II—FCRA CLAIMS AGAINST TRANSUNION

      57.    Plaintiff realleges and incorporates paragraphs 1 through 50 above as if

fully set out herein.

      58.    TransUnion violated 15 U.S.C. § 1681i on multiple occasions by failing

to delete inaccurate information in the Plaintiff’s credit file after receiving actual

notice of such inaccuracies; by failing to conduct a lawful reinvestigation; by failing

to forward all relevant information to National Credit; by failing to maintain



                                     Page 11 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 12 of 18




reasonable procedures with which to filter and verify disputed information in the

Plaintiff’s credit file; and by relying upon verification from a source it has reason to

know is unreliable.

       59.       TransUnion violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains concerning

the Plaintiff.

       60.       As a result of this conduct, action and/or inaction of TransUnion, the

Plaintiff suffered damage by loss of credit; loss of the ability to purchase and benefit

from credit; and the mental and emotional pain, anguish, humiliation, and

embarrassment of credit denials.

       61.       TransUnion’s conduct, action and/or inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was

negligent, entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

       62.       The Plaintiff is entitled to recover costs and attorney’s fees from

TransUnion in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and/or § 1681o.

       WHEREFORE, based on the numerous violations noted above, the Plaintiff

demands judgment for compensatory and punitive damages against TransUnion for



                                       Page 12 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 13 of 18




his attorney’s fees and costs; for pre-judgment and post-judgment interest at the legal

rate; and such other relief the Court does deem just, equitable and proper.

                 COUNT III—FCRA CLAIMS AGAINST EQUIFAX

       63.       Plaintiff realleges and incorporates paragraphs 1 through 50 above as if

fully set out herein.

       64.       Equifax violated 15 U.S.C. § 1681i on multiple occasions by failing to

delete inaccurate information in the Plaintiff’s credit file after receiving actual notice

of such inaccuracies; by failing to conduct a lawful reinvestigation; by failing to

forward all relevant information to National Credit; by failing to maintain reasonable

procedures with which to filter and verify disputed information in the Plaintiff’s

credit file; and by relying upon verification from a source it has reason to know is

unreliable.

       65.       Equifax violated 15 U.S.C. § 1681e(b) by failing to establish or to

follow reasonable procedures to assure maximum possible accuracy in the

preparation of the credit report and credit files it published and maintains concerning

the Plaintiff.

       66.       As a result of this conduct, action and/or inaction of Equifax, the

Plaintiff suffered damage by loss of credit; loss of the ability to purchase and benefit

from credit; and the mental and emotional pain, anguish, humiliation, and

embarrassment of credit denials.



                                        Page 13 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 14 of 18




      67.    Equifax’s conduct, action and/or inaction was willful, rendering it

liable for actual or statutory damages, and punitive damages in an amount to be

determined by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was

negligent, entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

      68.    The Plaintiff is entitled to recover costs and attorney’s fees from

Equifax in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n

and/or § 1681o.

      WHEREFORE, based on the numerous violations noted above, the Plaintiff

demands judgment for compensatory and punitive damages against Equifax for his

attorney’s fees and costs; for pre-judgment and post-judgment interest at the legal

rate; and such other relief the Court does deem just, equitable and proper.

       COUNT IV—FCRA CLAIMS AGAINST NATIONAL CREDIT

      69.    Plaintiff realleges and incorporates paragraphs 1 through 50 above as if

fully set out herein.

      70.    National Credit violated the Fair Credit Reporting Act, 15 U.S.C. §

1681s-2(a) and (b) by initially reporting the inaccurate information to the CRAs; by

continuing the National Credit representation within Plaintiff’s credit file with

Experian, TransUnion and Equifax without also including a notation that this debt

was disputed; by failing to fully and properly investigate the Plaintiff’s dispute of

the National Credit representation; by failing to review all relevant information



                                    Page 14 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 15 of 18




regarding same; by failing to accurately respond to Plaintiff’s dispute; by failing to

correctly report results of an accurate investigation to every other credit reporting

agency; and by failing to permanently and lawfully correct its own internal records

to prevent the re-reporting of the National Credit representations to the consumer

reporting agencies.

      71.    As a result of this conduct, action and/or inaction of National Credit,

the Plaintiff suffered damage by loss of credit; loss of the ability to purchase and

benefit from credit; and the mental and emotional pain, anguish, humiliation, and

embarrassment of credit denials.

      72.    National Credit’s conduct, action and/or inaction was willful, rendering

it liable for actual or statutory, and punitive damages in an amount to be determined

by the Court pursuant to 15 U.S.C. § 1681n. In the alternative, it was negligent

entitling the Plaintiff to recover actual damages under 15 U.S.C. § 1681o.

      73.    The Plaintiff is entitled to recover costs and attorney’s fees from

National Credit in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n and § 1681o.

      WHEREFORE, based on the numerous violations noted above, the Plaintiff

demands judgment for compensatory and punitive damages against National Credit

for his attorney’s fees and costs; for pre-judgment and post-judgment interest at the

legal rate; and such other relief the Court does deem just, equitable and proper.



                                    Page 15 of 18
        Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 16 of 18




COUNT V—MULTIPLE FDCPA CLAIMS AGAINST NATIONAL CREDIT

      74.    Plaintiff realleges and incorporates paragraphs 1 through 50 above as if

fully set out herein.

      75.    Andrew Scaife (and his father and guardian, Christopher Scaife)

notified National Credit in 2017, and numerous times since, that the Maple Village

debt was disputed.

      76.    Plaintiff also specifically requested that this disputed debt not be

reported to the CRAs.

      77.    Despite these disputes and requests, National Credit continues to report

the disputed debt to the CRAs without even noting that it is vehemently disputed.

      78.    National Credit’s actions violate the plain language of the FDCPA,

which prohibits debt collectors form “[c]ommunicating or threatening to

communicate to any person credit information which is known or which should be

known to be false, including the failure to communicate that a disputed debt is

disputed.” 15 U.S.C. § 1692e(8).

      79.    This same conduct also violates 15 U.S.C. § 1692e(2)(A), which

prohibits false representations regarding the “character, amount or legal status of any

debt.” It does so in two ways: First, National Credit misrepresented the character and

legal status of the debt—i.e., it failed to report that it was disputed. Second, it

misrepresented the amount of the debt—i.e., assuming some debt was owed,



                                     Page 16 of 18
       Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 17 of 18




National Credit failed to account for the $600 that Maple Village owes Andrew

Scaife under Alabama Code § 35-9A-201(f).

      80.   Finally, by attempting to collect $734, National Credit is in violation of

15 U.S.C. § 1692f(1), which prohibits “[t]he collection of any amount (including

any interest, fee, charge, or expense incidental to the principal obligation) unless

such amount is expressly authorized by the agreement creating the debt or permitted

by law.” Here, even assuming that Maple Village were somehow owed $734, it

would not be permitted by law to recover this amount. Again, Alabama Code 35-

9A-201(f) would require that this amount be reduced by $600.

      WHEREFORE, the premises considered, the Plaintiff demands judgment

against National Credit for actual damages; statutory damages of $1,000; and costs

and attorney’s fees. 15 U.S.C. § 1692k. Plaintiff demands such further and different

relief as the Court may deem just and proper.

                            PRAYER FOR RELIEF

      WHEREFORE, based on the numerous violations noted above, the Plaintiff

demands judgment for compensatory and punitive damages against Defendants,

jointly and severally; for his attorney’s fees and costs; for pre-judgment and post-

judgment interest at the legal rate; and such other relief the Court does deem just,

equitable and proper.

      Respectfully submitted this 19th day of March, 2020.



                                    Page 17 of 18
Case 1:20-cv-00379-JEO Document 1 Filed 03/19/20 Page 18 of 18




                            /s/ J. Gabriel Carpenter
                            ______________________________
                            Harvey B. Campbell, Jr.
                            J. Gabriel Carpenter and
                            Mary Ruth C. Smitherman
                            Attorneys for Plaintiff
                            ALABAMA CONSUMER LAW GROUP, LLC
                            Post Office Drawer 756
                            Talladega, AL 35161-0756
                            (256) 761-1858
                            buddy@aclg.law
                            gabe@aclg.law
                            maryruth@aclg.law




                         Page 18 of 18
